Title: From Thomas Jefferson to Joseph Dougherty, 12 August 1805
From: Jefferson, Thomas
To: Dougherty, Joseph


                  
                     Monticello Aug. 12. 05.
                  
                  When forwarding the other day the memorandum for Capt. or mrs Andrews, I omitted to send the one now inclosed. mr Dougherty will therefore be pleased to deliver it immediately with a request that it be prepared & put in the same box with the other.
                  
                     Th: Jefferson
                     
                  
               